Title: From Henry Baldwin to Anonymous, 18 February 1808
From: Baldwin, Henry
To: Anonymous


                  
                     Chillicothe 18th. February 1808.
                  
                  A Certain Mr. John B Arnaut, or (Ernett) who lately resided near Amboy in N. Jersey, has made very flattering offers to Mr. A.B. to accompany him down the Mississippi to Join Col Burr, who is now in the Orleans Territory, engaged in endeavours to carry on his expeditions and plans, which are now the same as heretofore. No immediate attempt will be made. It is now wished as heretofore to engage a number of enterprising respectable young men, to join rather as subordinate officers. It is calculated that a sufficient number of a lower class can be procured nearer the immediate scene of action—
                  John B. Arnaut says he knew all Burrs and Mirandas plans, that he was concerned in both and indicted in New York; That Burr and Miranda were connected, the British to supply both with money and furnish them with arms and men. That Burr and Miranda were to apportion the Spanish provinces, and as they supposed to be sovereign in these respective portions. But that Great Britain was to place the Duke of York on the Throne over them.
                  About the first day of January last Aaron Burr was in Chillicothe for about four days, my informant saw him at the Scioto Salt works, about 28 miles from this place: He was disguised and travelled without a servant. He returned by the Scioto Saltworks, Gallipolis, Clarksburgh, (Va.) Hagerstown (Maryland), Philadelphia, to Amboy whence he sailed for Orleans in a vessell owned and commanded by a brother of J. B. Arnaut, in Company with Ogden, Swartwout and Wm. S. Smith of New York. It is expected that he is now arrived. He is to stay at the house of a certain John. B. Arnaut, uncle to the first named, and it is believed he is now there. John B—Arnaut the elder is said to reside in the Opelousas Country.
                  John B. Arnaut the younger has it is said large sums of money, and will descend the River in a few days in a boat as a passenger—He says that he will return early in the spring with Ogden, Smith and Swartwout—That they are at present merely maturing their plans, and do not design to attempt the execution of them for some time.
                  Arnaut says that he has left in his house a great number of letters, relative to the expeditions, That he has concealed them before he came away in the following manner. He had taken a brick out of the chimney, and had made a box for the reception of the letters, had deposited them then replaced the brick and paper which was over it. His family now live in the house—
                  The brother of John B. Arnaut the younger, Joseph Arnaut, brought in his vessel 40,000 stand of arms from England of which 10,000 have been destroyed, the residue are deposited in some safe place, but Arnaut has not told my informant where. Arnaut disavows all intentions in any of the parties concerned of any designs except against the Spanish Dominions. But says they wish for a war with England, as it will be much in their favor. Arnaut says that if he is called as a witness he will disclose all he knows, but that he will take all possible precaution not to be subpoenaed. To avoid that he went to Canada last summer.
                  The above communication of conversation at different times, with John B. Arnaut (the Younger) and my informant, has this day been communicated to me by a young man whom I have known for many years. He is of a respectable family and of good character.
                  
                     Henry Baldwin 
                     
                  
               